Citation Nr: 0307138
Decision Date: 04/14/03	Archive Date: 07/22/03

DOCKET NO. 00-22 312               DATE APR 14, 2003

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

2. Entitlement to service connection for cardiovascular disease, to
include hypertension and acquired heart disease, claimed as
secondary to PTSD.

3. Entitlement to a separate compensable evaluation for anxiety
reaction.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to February
1946, and from November 1950 to August 1951.

This case comes before the Board of Veterans' Appeals (Board) on
appeal of a July 2000 decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a decision of August 2001, the Board granted service connection
for bilateral hearing loss and tinnitus, and denied increased
ratings for bilateral varicose veins and left brachial plexus
neuropathy. At that same time, the Board remanded for additional
development the issues of service connection for PTSD, and for
cardiovascular disease, including hypertension and acquired heart
disease, claimed as secondary to PTSD.

In correspondence of April 2002, the veteran once again sought
increased evaluations for left brachial plexus neuropathy, and
bilateral varicose veins.

In a rating action of January 2003, the RO denied evaluations in
excess of 30 percent for left brachial plexus neuropathy and
bilateral varicose veins. As of this time, the veteran has voiced
no disagreement with that denial of benefits. Accordingly, those
issues are not currently before the Board.

Finally, for reasons which will become apparent, the issue of
entitlement to a separate compensable evaluation for service-
connected anxiety reaction will be the subject of the REMAND
portion of this decision.

FINDINGS OF FACT 

1. PTSD is not shown to have been present in service, or at any
time thereafter. 

2 -

2. Cardiovascular disease, including hypertension and acquired
heart disease, is not shown to be causally related to a service-
connected disease or disability, or to PTSD.

CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active wartime
service. 38 U.S.C.A. 1110 (West 2002); 38 C.F.R. 3.304(f) (2002).

2. Cardiovascular disease, to include hypertension and acquired
heart disease, is not proximately due to or the result of a
service-connected disease or injury. 38 U.S.C.A. 1110 (West 2002);
38 C.F.R. 3.310(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the
Veterans Claims Assistance Act of 2000 (VCAA), was signed into law.
This liberalizing law is applicable to this appeal. See Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1991). To implement the
provisions of the law, the VA promulgated regulations codified at
38 C.F.R. 3.102, 3.156(a), 3.159, 3.326(a)). The Act and
implementing regulations essentially eliminate the requirement that
a claimant submit evidence of a well-grounded claim, and provides
that VA will assist a claimant in obtaining evidence necessary to
substantiate a claim but is not required to provide assistance to
a claimant if there is no reasonable possibility that such
assistance would aid in substantiating the claim. It also includes
new notification provisions.

However, in the case at hand, it is clear that the VA has met its
"duty to assist" the veteran in the development of all facts
pertinent to his claims. To that end, in correspondence of June
2002, and in a Supplemental Statement of the Case in January 2003,
the veteran was informed of the VA's obligations under the new Act,
and given the opportunity to provide information necessary to
obtain any evidence

3 -

which had not already been obtained. Moreover, in correspondence of
July 2002, the veteran indicated that he had received the RO's
letter, and understood the evidence the VA needed to support his
claim, what evidence the VA would attempt to obtain, what evidence
pertaining to his claims the VA already had in its possession, and
what evidence he needed to furnish in connection with his claims.
Because no additional evidence has been identified by the veteran
as being available but absent from the record, the Board finds that
any failure on the part of the VA to further notify the veteran
what evidence would be secured by the VA, and what evidence would
be secured by the veteran, is harmless. See Quartuccio v. Principi,
16 Vet. App. 183 (2002). Accordingly, the Board is of the opinion
that no further duty to assist the veteran exists in this case.

Factual Background

A review of service clinical records for the veteran's first period
of service finds no complaints or findings regarding a
cardiovascular or for PTSD. A service separation examination of
February 1946 was negative for history, complaints, or abnormal
findings indicative of the presence of PTSD or heart disease. The
veteran's cardiovascular system, including his blood pressure, was
within normal limits, as was a psychiatric evaluation. No pertinent
diagnosis was noted.

During the veteran's second period of service, the veteran was
treated for conversion reaction in February 1951 (this was
ultimately service-connected as anxiety reaction). Following
treatment, he expressed the desire to return to duty. A subsequent
service separation examination dated in August 1951 was similarly
negative for history, complaints, or abnormal findings indicative
of the presence of PTSD or heart disease. The veteran's heart and
vascular system were within normal limits, as was his blood
pressure. A psychiatric evaluation was likewise within normal
limits, and no pertinent diagnoses were noted. On VA
hospitalization for an unrelated medical problem in October and
November 1957, the veteran's cardiac tones and rhythm were within
normal limits. No murmurs were in evidence, and there was no
evidence of any cardiac enlargement.

4 - 

On subsequent VA hospitalization for an unrelated medical problem
in November and December 1958, cardiovascular examination revealed
no evidence of cardiomegaly. Cardiac tones were of good quality,
with A2 greater than P2, and a normal sinus rhythm.

On VA psychiatric examination in December 1962, there was no
evidence of any psychotic ideation. Psychomotor activity was within
normal limits, and the veteran did not appear to be particularly
tense or ill at ease. His judgment was unimpaired, and his insight
was good. The pertinent diagnosis was no psychiatric disease found.

On subsequent VA psychiatric examination in December 1962 and
December 1965, no psychiatric illness was in evidence.

A VA record of hospitalization dated in April 1967 reveals that the
veteran was seen at that time for a complaint of severe substernal
chest pain. Following treatment, the pertinent diagnosis noted was:
observation for possible coronary thrombosis, no disease found.

In correspondence of May 1967, the veteran's private physician
wrote that the veteran had suffered a severe heart attack on April
5, 1967.

In correspondence of mid-April 1968, another of the veteran's
private physicians wrote that the veteran had sustained a
myocardial infarction in April 1967, as proven by enzymes and EKG
studies. Reportedly, in April 1968, he suffered another episode of
severe substemal chest pain, for which he was admitted to a private
hospital with a possible myocardial infarction. Currently, he was
hospitalized, and was undergoing diagnostic studies, in addition to
treatment, for a probable myocardial infarction.

A report of a private medical examination dated in April 1974 is
significant for diagnoses of "questionable" atherosclerotic heart
disease, coronary artery disease, hypertensive vascular disease,
and coronary insufficiency.

5 - 

In a rating action of May 1974, the RO denied entitlement to
service connection for atherosclerotic heart disease, with coronary
artery disease and hypertension, essentially on the basis that the
veteran's heart condition was first shown in 1967, more than 15
years following his discharge from service, and was unrelated to
service. The veteran voiced his disagreement with that denial of
benefits, but failed to perfect his appeal.

The veteran's claim for service connection for PTSD and
cardiovascular disease was received in May 1998.

VA outpatient treatment records from April 1998 to July 2000 show
treatment for various medical problems, including hypertension.

Received in August 2000 were VA outpatient treatment records for
the period from February 1992 to August 2000, showing treatment for
various heart problems, and for hypertension.

On VA cardiovascular examination in October 2001, it was noted that
the veteran's medical records were available, and had been
reviewed. The veteran stated that he had experienced chest pains in
the past. However, since the time of an abdominal surgery one year
earlier, he had been sedentary, with the result that he had
experienced no abdominal pain, syncope, dizziness, fatigue, or
dyspnea. Following examination, the pertinent diagnosis noted was
ischemic heart disease manifested by EKG evidence of subendocardial
myocardial infarction. In the opinion of the examiner, the
veteran's current hypertension and ischemic heart disease were
unrelated to his anxiety and PTSD.

On VA examination in October 2001, it was once again noted that the
veteran's medical records were available, and had been reviewed.
According to the veteran, he had been suffering from hypertension
for I 0 years, and had been receiving treatment for the past year.
However, on review of his medical records, it was apparent that he
had been receiving treatment for hypertension since 1992. Following
examination, the pertinent diagnosis was poorly controlled
essential hypertension. Regarding whether the veteran's cardiac
condition was related to

- 6 -

anxiety or PTSD, the examiner opined that the current hypertension
and ischemic heart disease were unrelated to either anxiety or
PTSD.

On VA psychiatric examination in October 2001, it was noted that
both the veteran's claims folder and medical files were available,
and had been reviewed. The veteran stated that, while in service,
he had been sent overseas to the Pacific where he saw quite a bit
of action. He served in an anti-aircraft company, and was attacked
numerous times by enemy aircraft. He was injured when he jumped
into his gun position, and hit the left side of his head and
shoulder. He stated that he was treated for those injuries, but not
at that time. The veteran stated that, while he was emotionally on
edge, he had no trouble sleeping. He further indicated that he
spent close to 30 months in the Pacific. Following examination, the
examiner noted that the veteran claimed traumatic events which
could not be verified. He did not discuss persistently
reexperiencing various difficulties except to say that he had some
bad dreams at times. He did not discuss the avoidance of stimuli,
or increased arousal. The pertinent diagnosis was anxiety reaction
by history. In the opinion of the examiner, the veteran might still
have fit the criteria for an anxiety reaction. However, he did not
fit the diagnostic criteria for PTSD. It was very difficult to say
whether the veteran's anxiety difficulties had anything to do with
his heart problems. Apparently, the veteran had reported on another
evaluation that his family had all had high blood pressure.
Inasmuch as it did not appear that the veteran's anxiety had been
more than mild over the past several years, the examiner was of the
opinion that his anxiety did not play a major role in his heart
problems.

In August 2002, there were received various private medical records
covering the period from February to July 2002, showing treatment
for the veteran's cardiovascular disease.

Analysis

The veteran in this case seeks service connection for PTSD as well
as for cardiovascular disease, to include hypertension. In that
regard, service connection may be granted for disability resulting
from disease or injury incurred in or aggravated by active wartime
service. 38 U.S.C.A. 1110 (West 2002). Moreover,

- 7 -

where a veteran served 90 days or more during a period of war, and
cardiovascular disease, including hypertension, becomes manifest to
a degree of 10 percent within one year from date of termination of
such service, such disease shall be presumed to have been incurred
in service, even though there is no evidence of such disease during
the period of service. This presumption is rebuttable by
affirmative evidence to the contrary. 38 U.S.C.A. 1101, 1112, 1113
(West 2002); 38 C.F.R. 3.307, 3.309 (2002). Service connection may
also be granted for disability which is proximately due to or the
result of a service-connected disease or injury. 38 C.F.R. 3.310(a)
(2002).

Effective March 7, 1997, service connection for PTSD requires
medical evidence diagnosing the condition in accordance with 38
C.F.R. 4.125(a); a link, established by medical evidence, between
current symptoms and an inservice stressor; and credible supporting
evidence that a claimed in-service stressor actually occurred.
However, if the claimed stressor is not combat-related, the
veteran's lay testimony regarding the inservice stressor is
insufficient, standing alone, to establish service connection, and
must be corroborated by credible evidence. Dizoglio v. Brown, 9
Vet. App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289
(1994).

In the present case, service medical records are negative for
history, complaints, or abnormal findings indicative of PTSD. While
during the veteran's initial period of active military service, he
apparently served as a member of an anti-aircraft artillery
battery, there is no indication that, during that service, the
veteran experienced a traumatic episode or episodes sufficient to
precipitate the development of PTSD. Moreover, at no time, either
in service, or thereafter, has he received a diagnosis of or
treatment for PTSD. While on recent VA psychiatric examination in
October 2001, he received a diagnosis of anxiety reaction (for
which service connection is already in effect), the examiner was of
the opinion that he did not fit the diagnostic criteria for PTSD.
Under such circumstances, and absent a confirmed diagnosis of PTSD,
the claim for service connection for that disability must be
denied.

Turning to the issue of service connection for cardiovascular
disease, including hypertension and heart disease, the Board notes
that, at the time of the aforementioned rating decision in May
1974, the RO denied entitlement to service

8 -

connection for atherosclerotic heart disease, with coronary artery
disease and hypertension. That denial was premised essentially on
the fact that the veteran's heart condition was first shown no
earlier than 15 years following his discharge from service. The
veteran failed to perfect his appeal as to that denial of benefits,
with the result that the May 1974 rating decision became final. The
veteran has now alleged that his cardiovascular disease is
secondary to PTSD. Because the theory of secondary service
connection for cardiovascular disease was not been addressed in the
May 1974 RO decision, the Board will review the record on a de novo
basis.

The veteran now argues not that his current cardiovascular disease
had its origin in service, but rather that such pathology is
proximately due to or the result of service- incurred PTSD.
Unfortunately, as per the aforementioned discussion, service
connection for PTSD has now been denied. Moreover, as of the time
of recent VA cardiovascular examinations in October 2001, the
examiner was of the opinion that the veteran's hypertension and
ischemic heart disease were unrelated to (service- connected)
anxiety or PTSD. Under such circumstances, the veteran's claim for
service connection for cardiovascular disease, including
hypertension and acquired heart disease, must be denied.

ORDER

Service connection for PTSD is denied.

Service connection for cardiovascular disease, to include
hypertension and acquired heart disease, claimed as secondary to
PTSD, is denied.

REMAND

At the time of the Board's prior remand in August 2001, it was
noted that, in a rating action of February 1957, the RO had
characterized the veteran's left arm injury as an anxiety reaction.
Although in January 1963, the RO recharacterized the

- 9 -

veteran's disability as brachial plexus neuropathy, in essence,
reverting back to the veteran's original disability, it failed to
issue a formal proposal to sever service connection for anxiety
reaction. Under such circumstances, the Board is of the opinion
that the RO's January 1963 action has not complied with procedural
due process, and that the severance of service connection for
anxiety reaction was improper.

The Board notes that, in a rating action of April 1946, the RO
granted service connection (and a noncompensable evaluation) for
the residuals of injury to the veteran's left arm. In a subsequent
rating decision of July 1947, the RO amended its previous April
1946 decision, granting service connection for the residuals of
injury to the left arm, considered as asymptomatic at discharge,
and assigned a noncompensable evaluation. In a rating action of
February 1957, the RO, in effect, granted service connection for
anxiety reaction, formerly rated as the residuals of injury to the
veteran's left arm, and assigned a 30 percent evaluation effective
from September 27, 1956. In a rating action of January 1963, the RO
"reverted" to its earlier rating action(s), assigning a 30 percent
evaluation for brachial plexus neuropathy of the left upper
extremity (formerly rated as anxiety reaction), once again
effective from September 27, 1956. In a rating action of July 2000,
from which the current appeal was taken, the RO continued the
aforementioned 30 percent evaluation for brachial plexus
neuropathy, an evaluation which has been continued up to the
present time.

Based on the aforementioned, it is clear that the RO has evaluated
the disability in question on the basis of the predominant
presenting symptomatology, which is neurological in nature. In so
doing, it has, presumably inadvertently, effectively ignored the
veteran's previously service-connected anxiety reaction.
Notwithstanding the fact that the veteran's anxiety reaction is in
a "protected" status, it is at present unclear whether the veteran
suffers from psychiatric manifestations other than those shown in
his left upper extremity sufficient to warrant the assignment of
greater than the "defacto" noncompensable evaluation for anxiety
reaction now in effect. Under such circumstances, further
development of the evidence is required prior to a final
adjudication of the veteran's claim.

- 10-

Accordingly, the case is REMANDED to the RO for the following
action:

1. Any pertinent VA or other inpatient or outpatient treatment
records, subsequent to July 2002, the date of the veteran's most
recent VA compensation and pension examinations, should be obtained
and incorporated in the claims folder. The veteran should be
requested to sign the necessary authorization for release of any
private medical records to the VA

2. The veteran should then be afforded an additional VA psychiatric
examination in order to more accurately determine the current
severity of his service-connected anxiety reaction. All pertinent
symptomatology and findings should be reported in detail. Following
completion of the examination, the examiner should specifically
comment as to whether the veteran currently exhibits
nonorganic/functional manifestations of his service-connected
anxiety reaction in any part or parts of his body other than his
left upper extremity. The examiner should, additionally, describe
in detail psychiatric symptomatology directly attributable to the
veteran's service-connected anxiety reaction, whether or not that
symptomatology takes the form of a conversion reaction. The
claimsfolder and a separate copy of this REMAND must be made
available to and reviewed by the examiner prior to conduction and
completion of the examination.

3. The RO should then review the veteran's claims file, and ensure
that all notification and development action required by this
REMAND, and by the Veterans Claims Assistance Act of 2000 (VCAA),
is completed. If not, corrective action should be taken.

- 11 -

4. Thereafter, the RO should readjudicate the issue of - an
increased evaluation for service-connected anxiety reaction. Should
the benefit sought on appeal remain denied, the veteran and his
representative should be provided a supplemental statement of the
case (SSOC). The SSOC must contain notice of all relevant action
taken on the claim for benefits, to include a summary of the
evidence and applicable law and regulations considered pertinent to
the issue currently on appeal. An appropriate period of time should
be allowed for a response.

Thereafter, the case should be returned to the Board if in order.
The veteran need take no action until so notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West 2001) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

RENEE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

12 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o  In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

13 - 



